PER CURIAM.
In this workers’ compensation appeal, Claimant challenges a nonfinal order of the Judge of Compensation Claims (JCC) denying her motion to compel the Employer/Carrier to produce documents previously the subject of a written request to produce. In the appealed order, the JCC denied the motion on the ground that he lacked jurisdiction over the motion because no petition for benefits (PFB) had been filed. We conclude that a JCC has jurisdiction to compel the production of documentary evidence, even before the filing of a PFB. See Canovas v. Sugar Supply, Inc., 921 So.2d 26 (Fla. 1st DCA 2006). In reaching this conclusion, we address only the jurisdictional issue and not whether Claimant is entitled to the discovery requested. See Stanberry v. Escambia County, 813 So.2d 278, 279 (Fla. 1st DCA 2002) (explaining review of nonfinal *992order is limited to only appealable portions of such order).
REVERSED AND REMANDED for further proceedings consistent with this opinion.
CLARK, ROWE, and SWANSON, JJ., concur.